— Motion by Charles J. Piluso, a suspended attorney, who was admitted to practice in this court on June 17,1959 under the name Charles Joseph Piluso, whose period of suspension has expired, for reinstatement as an attorney and counselor at law. By order of this court dated October 22, 1982 this matter was referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report on whether the petitioner complied with this court’s order of suspension and whether he presently possesses the requisite character and fitness for an attorney and counselor at law. This court adopts the committee’s report and directs' that the petitioner Charles Joseph Piluso be reinstated as an attorney and counselor at law and the clerk of this court is directed to restore his name to the roll of attorneys and counselors at law forthwith. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.